Title: Jean Guillaume Hyde de Neuville to Thomas Jefferson, 3 December 1818
From: Hyde de Neuville, Jean Guillaume
To: Jefferson, Thomas


          
            
              Monsieur
               W. 3 Xbre 1818
            
            un evenement heureux Pour la france et Pour lhumanité ne peut que Vous interesser vivement, jai donc l’honneur de vous adresser l’extraît du moniteur qui annonce officiellt l’evacuation entière du territoire francais Par l’armée d’occupation.
            
            Lundi dernier ma patrie a été rendue à toute Son independance; Le Sentiment de Bonheur que cette Pensée me fait eprouver est si vif que je ne resiste Point au Plaisir de transmettre bien vite cette grande et importante Nouvelle aux hommes qui Savent le mieux apprécier l’amour du Pays. Vous, Monsieur, qui avez tant fait Pour le vôtre et dont tous les instans, même dans la Sont consacrés  retraite,  Sont consacrés à lui être utile vous excuserez aisement mon importunité et concevrez que du moment ou jai voulu Parler de la france et de Son bonheur jai du necessairement Penser à lun de Ses Plus illustres amis.
            Permettez monsieur que je saisisse cette occasion de vous remercier et de l’accueil que vous avez bien voulu me faire, et de la lettre obligeante que vous venez d’ecrire à Mr Crawford, relativement au tarif de nos vins. Je ne doute Plus du Succès de ma reclamation, Puisque Vous avez bien voulu lui Prêter votre appui. elle est juste, elle Sera utile, votre opinion Suffit Pour Le démontrer, et Pour  faire naître la conviction dans tous les esprits. Agréez, avec lexpression de ma gratitude, celle des Sentimens de haute consideration et de respect avec lesquels jai lhonneur d’être
             Monsieur
            Votre très humble et très obt Serviteur
            G. hyde de Neuville
          
          
            Permettez que Made Randolph et Mlles Ses filles trouvent ici l’assurance de mon respect et Mr Randolph celle de ma consideration très distinguée et de mon regret de navoir point eu lhonneur de le rencontrer.—
          
         
          Editors’ Translation
          
            
              
                Sir
                 Washington 3 December 1818
              
              As a  fortunate event for France and humanity cannot but interest you deeply, I am honored to send you an extract from the Moniteur officially announcing the complete evacuation of the occupation army from French territory.
              Last Monday my homeland became fully independent again. This thought gives me so much happiness that I cannot resist the pleasure of immediately transmitting such grand and important news to men who know best how to appreciate the love of one’s country. You, Sir, who have done so much for your own and whose entire time, even in retirement, is devoted to being useful to it, will easily forgive my importunity and understand that as soon as I wanted to talk about France and its happiness, I necessarily thought of one of its most illustrious friends.
              Allow me, Sir, to seize this opportunity to thank you for your kindness in having made me feel so welcome and for your recent obliging letter to Mr. Crawford regarding the tariff on our wines. I no longer doubt the success of my complaint, inasmuch as you were kind enough to lend it your support. The claim is just, it will be useful, and your opinion is enough to demonstrate it and arouse conviction in everyone’s mind. Please accept, together with my gratitude, the feelings of high consideration and respect with which I have the honor to be
              Sir
              Your very humble and very obedient servant
              G. hyde de Neuville
            
            
              Allow me to assure Mrs. Randolph and her daughters of my respect and Mr. Randolph of my very distinguished consideration and regret for not having had  the honor of making his acquaintance.—
            
          
        